Citation Nr: 1018089	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991, from October 2002 to November 2002, from March 2003 to 
September 2003, and from April 2005 to May 2005; and had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Tennessee Air National 
Guard, including a period of ACDUTRA from December 1971 to 
April 1972.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision that, in pertinent part, denied service connection 
for hypertension.  The Veteran timely appealed.

In October 2008 and in September 2009, the Board remanded the 
matter for additional development.


FINDING OF FACT

Hypertension did not have its onset or increase in severity 
during active service and is not otherwise related to active 
duty; hypertension was not first manifested to a compensable 
degree within one year of a period of active service.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, nor 
may hypertension be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.306, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through June 2006 and December 2007 letters, the RO notified 
the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations and opinion in connection with the claim on 
appeal, reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if a disabling hypertension 
became manifest to a degree of 10 percent or more within one 
year from the date of the Veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  The Board notes that the presumptions of 
soundness and aggravation do not apply to periods of ACDUTRA 
or INACDUTRA. 

Service treatment records of the Veteran's first entry into 
active duty in December 1990 note a blood pressure reading of 
130/80 (sitting).  Examination at the time of the Veteran's 
initial separation from active duty in May 1991 is not of 
record.  Hypertension was not found in service.

There is no evidence of hypertension within the first post-
service year, and no basis to presume its onset in service.  

Records reflect that the Veteran began taking medications for 
cholesterol, and one of the side effects was elevated blood 
pressure beginning many years post-service in January 2002.  
Hypertension was first assessed in September 2002, and 
treated by diet and exercise.

Then the Veteran was ordered to report for active duty from 
October 2002 to November 2002, a period less than 90 days; 
and from March 2003 to September 2003.  

Records show assessments of hypertension in January 2004 and 
in March 2004, treated by diet and exercise.

Subsequently the Veteran served on active duty for a period 
less than 90 days, from April 2005 to May 2005. 

Records show assessments of hypertension in November 2005, 
January 2006, and in February 2006.  In February 2006, the 
Veteran's treating physician, James E. Gleaves, M.D., 
reported that the Veteran's medical problems have accelerated 
since his deployment in 1992, and even further spiked after 
deployment in 2003; and that any future deployments would 
further aggravate the Veteran's hypertension.  In March 2006, 
Dr. Gleaves reported that the Veteran was suffering from 
anxiety due to his job, which affected his hypertension by 
increasing it.  In May 2006, the Veteran was medically 
disqualified from National Guard service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2008).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

VA defines hypertension as existing when systolic readings 
are consistently 160 or more, or diastolic readings are 
predominantly 90 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2009).

Disabling hypertension to a degree of 10 percent exists where 
the disability is manifested by diastolic readings 
predominantly 100 or more, or systolic readings predominantly 
160 or more, or there is a history of diastolic readings of 
100 or more and continuous medication is necessary for 
control of the hypertension.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

During a December 2008 VA examination, the Veteran reported 
that he was started on one medication for hypertension for 
several months; and that his blood pressure normalized after 
starting CPAP use for obstructive sleep apnea in February 
2006.  He has been off blood pressure medication for 
approximately 8-to-9 months.  The diagnosis was essential 
hypertension, noted in past history.  The examiner noted that 
the Veteran currently received no treatment for hypertension.  
It was concluded that it was not likely caused or the result 
of military service.  
Records show a blood pressure reading of 140/90 in October 
2009.  The Veteran's medication regimen was adjusted to 
improve blood pressure control.

In a December 2009 addendum report, the same VA examiner who 
conducted the December 2008 examination, had reviewed the 
Veteran's claims file, all blood pressure readings, and 
statements by Dr Gleaves; and opined that a permanent 
increase in hypertension was not caused by or a result of 
military service.  The examiner noted that the Veteran's 
hypertension was controlled on diet alone, without 
medications.

In essence, the December 2008 examiner concluded that the 
Veteran's hypertension did not owe its etiology to service; 
and that there was no permanent worsening of the Veteran's 
hypertension in service.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The December 2008 examiner reviewed the entire claims file in 
December 2009 and cited to specific evidence in the claims 
folder to support the opinion.  The VA examiner specifically 
noted that medical records infrequently documented the 
Veteran's blood pressure; and noted the severity of the 
Veteran's obstructive sleep apnea.  The VA opinion appears to 
be factually accurate, and contains sound reasoning.  

While Dr. Gleaves has indicated that the Veteran's medical 
problems have accelerated since his deployment in 1992, the 
evidence of record does not reflect an assessment of 
hypertension until nearly a decade later in 2002.  There is 
no showing of a permanent worsening of the Veteran's 
hypertension during any period of active service.  In fact, 
on VA examination in December 2008, the Veteran was not 
taking medication for hypertension and recorded blood 
pressure readings do not reflect a compensable level of 
disability.  The absence of compensably disabling 
hypertension in 2008 further supports the conclusion that 
hypertension did not undergo a permanent increase in its 
severity during any period of active duty.  Dr. Gleaves' does 
not point to any evidence reflecting a measurable increase in 
the severity of hypertension during a period of service and 
his opinion is of less probative value on the question of 
aggravation.

In essence, the Veteran's hypertension had its onset post-
service, and has primarily been controlled by diet and 
exercise.  This evidence is consistent with the medical 
evidence of record and with the December 2008 examiner's 
opinion.  Accordingly, the Board finds the December 2008 
examiner's opinion to be probative on the question of onset 
or aggravation of the Veteran's hypertension.

Also in February 2006, Dr. Gleaves opined that it may be the 
Veteran's hypertension that has developed is directly related 
to his obstructive sleep apnea.  Statements from other 
National Guard members in the claims file reflect that the 
Veteran had problems sleeping while on deployment; and that 
he had disrupted breathing, shortness of breath, and 
excessive snoring.

In December 2008, a VA examiner opined that the Veteran's 
hypertension was less likely as not (less than 50/50 
probability) caused by or a result of military service and/or 
obstructive sleep apnea.  The examiner noted that the 
Veteran's risk factors for hypertension included family 
history, male gender, high cholesterol, obesity, and 
obstructive sleep apnea; and that Dr. Gleaves indicated that 
the Veteran's hypertension was aggravated by stress.  The 
examiner noted that hypertension can be aggravated by 
untreated obstructive sleep apnea, but that the Veteran used 
a CPAP nightly; and that he currently did not take any blood 
pressure medications.

Given the findings that the Veteran's hypertension is 
controlled by diet and exercise, and that his obstructive 
sleep apnea is undergoing treatment, the overall evidence 
does not reflect any increase in severity of the Veteran's 
hypertension during a period of active service.  Moreover, in 
a September 2009 decision, the Board denied service 
connection for obstructive sleep apnea.  Hence, a clear 
preponderance of the evidence is against a finding that any 
current hypertension is proximately due to or the result of a 
service-connected disability.

Finally, the Veteran contends that his hypertension started 
in 1990. This is not consistent with his service treatment 
records for his initial period of active duty from December 
1990 to May 1991, as noted above.  There is no report of 
pertinent disability until more than a decade after his 
initial period of active duty.  The Veteran's statements 
regarding the continuity of pertinent symptomatology since 
then are of questionable credibility, and not consistent with 
the overall record which does not support the claim.

While the Board finds the Veteran's statements regarding 
sleeping problems and anxiety in service to be credible, 
competent evidence of a current disability and of a nexus 
between service and a current disability is still required. 
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

Hence, the evidence clearly weighs against findings that the 
Veteran's hypertension had its onset or increase in severity 
during service.  


ORDER

Service connection for hypertension is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


